DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendments filed on 12/18/202 has been entered. As indicated in the amendments:
Claims 1, 13-15, 19 and 23 are currently amended. Claims 2 – 11, 16 – 18, 20-22, 24-26 are original.  Claims 12 and 27 -39 are as previously presented. Hence, Claims 1- 39 are pending. The amendments made to claim 13 and dependent claims 19 and 23 have overcome the indefiniteness (112(b)) rejection made to the claims in the Non-Final Rejection, dated 11/12/2020. Hence, the 112B rejection is withdrawn. Applicant’s arguments/remarks are fully considered and the following rejection is made herein.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) The invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1- 4, 6 – 8, 13 - 17 and 20 – 23 is/are rejected under pre-AIA  35 U.S.C. 102(a) (1) as being anticipated by Towers (US 2010/0163559 A1), here in after called Towers.
Regarding claim 1, Towers discloses a convertible beverage container (FIG. 1a) and drinking apparatus (FIG. 1c and 1d), the convertible beverage container and drinking apparatus comprising: a first pod portion (end cap, 26) having a base element (42) at a base end (40) and an attachment element (28a, 30) at an attachment end (28) oppositely disposed to the base (10) having an open orifice (14) at a drinking end, the open orifice (14) configured to fixably attach directly to the base element (42) at the base end (40) of the first pod portion (26), and an attachment region (18) oppositely disposed to the drinking end, the attachment region configured to fixably attach to the attachment element (28a, 30) at the attachment end (28) of the first pod portion; and at least one seal (24), wherein the first and second pod portions are configured to alternately form (a) a pod configuration (FIG. 1a) in which the base element (42) at the base end (40) of the first pod portion (26) is fixably attached directly to the open orifice (14) at the drinking end of the second pod portion (10) with the at least one seal (24) disposed between the first and second pod portions to form a seal therebetween (the open orifice (14) at the drinking end with the seal (24) disposed between  10 and 26, (FIG. 5)) and (b) a stemware configuration (FIG. 1c) in which the attachment element at the attachment end (28) of the first pod portion (26) is fixably attached to the attachment region (18) of the second pod portion (10) to form a stemware drinking vessel having a foot (28, FIG. 1Cand 1D), a stem (narrow bottom portion of container (10) and the connection portion of 26, as shown in FIG. 1C enclosed here), and a bowl (upper wider portion of 10)  in which the first pod portion forms the foot (as shown in FIG. 1C enclosed here, the bottom part of the first pod portion 26 constitutes the foot) and stem of the stemware drinking vessel (as shown in FIG. 1C enclosed here, the connection portion of 26 constitutes part of the stem), and the second pod portion forms the bowl of the stemware drinking vessel (the upper wider portion of the second pod portion 10 constitutes bowl, FIG. 1C).  

    PNG
    media_image1.png
    614
    899
    media_image1.png
    Greyscale

Regarding claim 2, Towers discloses the apparatus of claim 1, wherein, in the pod configuration (FIG. 1A), the second pod portion contains a beverage or an ingredient for a beverage (in the beverage container configuration FIG.1A, the second pod portion 10 can contain liquid beverages like wine, (0033)).  
Regarding claim 3, Towers discloses the apparatus of claim 1 the apparatus of claim 2, wherein the beverage or ingredient is a liquid (the beverage container (FIG. 1A and FIG. 1C) contains a liquid beverages like wine, (0033)).  
Regarding claim 4, Towers discloses the apparatus of claim 2, wherein the second pod portion further includes a removable seal to hold the ingredient in the second pod portion (protective seal 24 of the second pod portion 10 is peelably attached to secure contents of 10, (0028)).  
Regarding claim 6, Towers discloses the apparatus of claim 1, wherein the first pod portion and the second pod portion are plastic (both the first pod portion (26) and the second pod portion (10) are of plastic or glass material (0033, 0034)).  
Regarding claim 7, Towers discloses the apparatus of claim 1, wherein the bowl of the second pod portion is configured to have a shape associated with a specific type of drink (the sidewall of the container 10 is shaped to resemble a wine glass that is used typically for consuming red wines, (0033)).  
Regarding claim 8, Towers discloses the apparatus of claim 1, wherein the second pod portion is configured to fixably attach to the first pod portion by at least one of a screw-fit, a press-fit, a snap-fit, or a locking tab (the mounting structure 32 of the second portion 10 and socket like structure 30 of first pod portion 26 socket-fits, other words press-fits to form a bayonet coupling, (0032, FIG. 1B)).  
Regarding claim 13, Towers discloses a convertible beverage container (FIG. 1a) and drinking apparatus (FIG. 1c and 1d) for use with a container, the convertible beverage container and drinking apparatus comprising: a first pod portion (end cap, 26) having a base element (42) at a base end (40) and configured to secure a bottom end of the container to the first pod portion to form a base for the container that is wider than the bottom end of the container (the base of 26 includes flanges and a base wider than the open end of the container to receive the container, FIG. 1B)) the  includes ; and a second pod portion (10) having an open orifice (14) at a drinking end, the open orifice (14) configured to fixably attach directly to the base element (42) at the base end (40) of the first pod portion (26), and an attachment region (18) oppositely disposed to the drinking end, the attachment region (18) configured to fixably attach to a mouth end of the container (18 has a structure 32 is configured to attach to socket like structure 30 of first pod portion 26, FIG. 1B); and at least one seal(24), wherein the first and second pod portions are configured to alternately form (a) a pod configuration  (FIG. 1a) in which the base element (42) at the base end (40) of the first pod portion (26)is fixably attached directly to the open orifice (14)  at the drinking end of the second pod portion (10) with the at least one seal (24) disposed between the first and second pod portions to form a seal therebetween (the open orifice (14) at the drinking end with the seal (24) disposed between  10 and 26, (FIG. 5) and (b) a stemware (FIG. 1c) in which the mouth end of the container is fixably attached to the attachment region (18) of the second pod portion (10) to form a stemware drinking vessel having a foot(28,26, FIG. 1Cand 1D), a stem(narrow bottom portion of container (10) and the connection portion of 26, as shown in FIG. 1C enclosed here), and a bowl (upper wider portion of 10) in which the first pod portion forms the foot of the stemware drinking vessel (as shown in FIG. 1C, the bottom part of the first pod portion 26 constitutes the foot)  ), the container forms the stem of the stemware drinking vessel(as shown in FIG. 1C enclosed here, the connection portion of 26 constitutes part of the stem), and the second pod portion forms the bowl of the stemware drinking vessel (the upper wider portion of the second pod portion 10 constitutes bowl, FIG. 1C).  
Regarding claim 14, Towers discloses the apparatus of claim 13 further comprising the container secured to the first pod portion (the container 10 is secured to first pod portion 26 through flange 28 and 22b in the pod configuration (FIG. 1a) and through bayonet coupling by elements 32 and 30 in the stemware configuration (FIG. 1b)).  
Regarding claim 15, Towers discloses the apparatus of claim 13, wherein the bowl formed by the second pod portion has a volume greater than the container (the bowl of the second pod portion 10 has a bigger volume than the first pod portion 26, FIG. 1c).  
Regarding claim 16, Towers discloses the apparatus of claim 13, wherein the second pod portion contains an ingredient for a beverage (in the beverage container configuration FIG.1A, the second pod portion 10 can contain any beverages or ingredients for a beverage).  
Regarding claim 17, Towers discloses the apparatus of claim 16, wherein the second pod portion further includes a removable seal to hold the ingredient in the second pod portion (protective seal 24 of the second pod portion 10 is peelably attached to secure contents of 10, (0028)).

Regarding claim 20, Towers discloses the apparatus of claim 13, wherein the first pod portion and the second pod portion are plastic (both the first pod portion (26) and the second pod portion (10) are of plastic or glass material (0033, 0034)).  
Regarding claim 21, Towers discloses the apparatus of claim 13, wherein the bowl of the second pod portion is configured to have a shape associated with a specific type of drink (the sidewall of the container 10 is shaped to resemble a wine glass that is used typically for consuming red wines, (0033)).  
Regarding claim 22, Towers discloses the apparatus of claim 13, wherein the second pod portion is configured to fixably attach to the first pod portion by at least one of a screw-fit, a press-fit, a snap- fit, or a locking tab (the mounting structure 32 of the second portion 10 and socket like structure 30 of first pod portion 26 socket-fit to form a bayonet coupling, (0032, FIG. 1B)).  
Regarding claim 23, Towers discloses the apparatus of claim 13, wherein the first pod portion is configured to secure the bottom end of the container by at least one of press-fit, adhesive, indentation, ultrasonic welding, or heat fusion (the mounting structure 32 of the second portion 10 and socket like structure 30 of first pod portion 26 socket-fits, in other words, press-fits to form a bayonet coupling, (0032, FIG. 1B)).   


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 18 -19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Towers.
Regarding claim 5, Towers discloses the apparatus of claim 1, wherein the first pod portion includes a hollow cavity (first pod portion has a hallow aperture 30 fitting to the connecting structure 32 of the neck portion 18, (0032)).
Towers does not explicitly teach the hallow cavity is containing at least one of (1) an ingredient for the beverage, (2) a drink-related article, or (3) a sanitary-related article.
However, this limitation is not given patentable weight because the inclusion of the content of the hollow cavity does not affect the structure of the apparatus claimed. (“The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims."  MPEP 2115). Moreover, one of ordinary skill in the art at the time of filling would understand that a hallow cavity in the first pod portion could be used to house drink-related articles of any kind. 
Regarding claim 18, Towers discloses the apparatus of claim 13, wherein the first pod portion includes a hollow cavity (first pod portion has a hallow aperture 30 fitting to the connecting structure 32 of the neck portion 18, (0032)).
Towers does not explicitly teach the hallow cavity is containing at least one of (1) an ingredient for the beverage, (2) a drink-related article, or (3) a sanitary-related article.
 (“The inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims."  MPEP 2115). Moreover, one of ordinary skill in the art at the time of filling would understand that a hallow cavity could in the first pod portion could be used to house drink-related articles of any kind. 
Regarding claim 19, Towers discloses the apparatus of claim 13. But,
Towers does not explicitly teach that, the second container is a nip bottle containing alcohol.
However, It would have been obvious to one having ordinary skill in the art at the time of filling to implement the structure with a nip bottle, in order to provide the benefits of the convertible container for liquid amounts of different sizes, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.
Claim s 9 and 24  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Towers in View of Bernstein (US 2013/0334163 A1), here in after called Bernstein.
Regarding claim 9, Towers discloses the apparatus of claim 1, wherein the first pod portion 26 engages the second pod portion 10 with the protective seal 24 at a location proximate rim 22, (0039).  
	Towers does not explicitly teach the at least one seal includes at least one O-ring.
	However, Bernstein that teaches a convertible liquid container(0003), also teaches a lid secured with a secure element (35) of O-ring type to tightly seal the container and prevent leakage of the liquid (0055).
	Therefore, because these two sealing elements are substitutable sealing structures of the two pod portions that are art-recognized equivalents at the time of the invention, one of 
Regarding claim 24, Towers discloses the apparatus of claim 13, wherein the first pod portion 26 engages the second pod portion 10 with the protective seal 24 at a location proximate circular ring rim 2, (0039).  
Towers does not explicitly teach the at least one seal includes at least one O-ring.
	However, Bernstein that teaches a convertible liquid container(0003), also teaches a lid secured with a secure element (35) of O-ring type to tightly seal the container and prevent leakage of the liquid (0055).
	Therefore, because these two sealing elements are substitutable sealing structures of the two pod portions that are art-recognized equivalents at the time of the invention, one of ordinary skill in the art would have found it obvious to substitute the O-ring type secure element (35) of Bernstein for the protective seal 24 of Towers.
Claims 10 - 11 and 25 -26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Towers in view of Mowbray (WO 9834846 A1), here in after called Mowbray.
Regarding claim 10 and 11, Towers discloses the apparatus of claim 1, wherein a protective seal 24 at a location proximate a circular rim 22 is disposed (0039). 
Towers does not explicitly disclose that the seal includes at least one gasket.
However, Mowbray that teaches a closure for containers of carbonated beverage containers (page 1, line 1 -5), also shows that a sealing structure of a gasket suitable for container closure, typically formed of a sufficiently resilient synthetic material of foam, rubber or cork can be used, (page 2, line 34-36 and page 3, line 1 -3).
Therefore, because the protective sealing proximate a circular rim 22 disclosed in Towers and the gasket sealing of Mowbray are art-recognized equivalent “sealing devices” at 
Regarding claim 25 and 26, Towers discloses the apparatus of claim 13, wherein a protective seal 24 at a location proximate a circular rim 22 is disposed (0039). 
Towers does not explicitly disclose that the seal includes at least one gasket.
However, Mowbray that teaches a closure for containers of carbonated beverage containers (page 1, line 1 -5), also shows that a sealing structure of a gasket suitable for container closure, typically formed of a sufficiently resilient synthetic material of foam, rubber or cork can be used, (page 2, line 34-36 and page 3, line 1 -3).
Therefore, because the protective sealing proximate a circular rim 22 disclosed in Towers and the gasket sealing of Mowbray are art-recognized equivalent “sealing devices” at the time of filling, one of ordinary skill in the art would have found it obvious to substitute the gasket sealing made out of cork taught in Mowbray for the protective sealing taught in Towers.
Claim 27 is/are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Towers in view of Djidjirain et al. (WO 2017109379 A1), here in after called Djidjirain.
Regarding claim 27, Towers discloses the apparatus of claim 1. But,
Towers does not explicitly disclose that, in the pod configuration, the first pod portion includes an opening at the attachment end in fluid communication with the open orifice of the drinking end of the second pod portion to form a hollow cavity within the pod.
However, Djidjirain that teaches pods filled with a first content to pour into a main container (22, page 1) also teaches in the pod configuration (pod container arrangement, (FIG.1)), the first pod portion (1) includes an opening (37) at the attachment end (60) in fluid communication with the open orifice of the drinking end of the second pod portion (100) to form a hollow cavity within the pod (as shown in FIG. 1).
The advantage of such opening in fluid communication between the pod and the main container different from the regular spout (33) is to allow a mixture of the content of the pod with 
Therefore it would have been obvious for someone with ordinary skill in the art at the time of the invention to modify the apparatus of claim 1 disclosed by Towers to include a pod-container arrangement with an opening in fluid communication between the pod and the main container different from the spout in order to allow a mixture of the content of the pod with that of the main container without the risk of soiling and independently of the free volume available in the main container as taught in Djidjirain.
Claim 28 - 39 is/are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Towers in view of Djidjirain in further view of Suprina (US 2017/0071378 A1), herein after called Suprina.
Regarding claim 28, Towers in view of Djidjirain teaches the apparatus of claim 27. But,
Towers in view of Djidjirain do not teach the apparatus of claim 27 further comprising contents within the hollow cavity of the pod.
However, Suprina that teaches convertible beverage container and drinking apparatus (0002), also teaches that the first pod portion 114 may include a hollow underside cavity 802 that houses contents like cocktail parasol and garnish (0063).
The advantage of having such contents in the hollow cavity is to provide items that available that could be consumed with the drink by the consumer.
Therefore, it would have been obvious for someone with ordinary skill in the art at the time of filling to modify the apparatus of claim 27 disclosed by Towers in view of Djidjirain to include contents within the hollow cavity of the pod in order to provide items that available that could be consumed with the drink by the consumer.
Regarding claim 29, Towers in view of Djidjirain in further view of Suprina teaches the apparatus of claim 28, wherein the contents are filled into the hollow cavity through the opening at the (content of the pod (1) is allowed into the cavity and attachment (60) through the opening as element (37) is in open position Djidjirain (74, page 2)).
Regarding claim 30, Towers in view of Djidjirain in further view of Suprina teaches the apparatus of claim 28, where the contents are pre-filled in the second pod portion prior to attachment of the base element of the base end of the first pod portion to the open orifice at the drinking end of the second pod portion to form the pod (the second pod portion 116 maybe prefilled with a beverage or ingredient for a beverage 608, before the attachment of the base element of the base end of the first pod portion to the open orifice at the drinking end of the second pod portion to form the pod (FIG. 6), Suprina (0061)).
Regarding claim 31, Towers in view of Djidjirain in further view of Suprina teaches the apparatus of claim 28, further comprising a seal at the opening of the attachment end of the first pod portion to contain the contents within the pod (the mouth end 110 forms an opening, which is sealed by a sealing cap 104, Suprina (0037)).
Regarding claim 32, Towers in view of Djidjirain in further view of Suprina teaches the apparatus of claim 31, wherein the seal at the opening of the attachment end of the first pod portion includes a cork (the sealing cap 104 is fixably engaged to mouth end 110, such as by means of a twist-off cap, a cork, or a locking tab, Suprina (0037)).
Regarding claim 33, Towers in view of Djidjirain in further view of Suprina teaches the apparatus of claim 31, wherein the seal at the opening of the attachment end of the first pod portion includes a cap (the sealing cap 104 is fixably engaged to mouth end 110, such as by means of a twist-off cap, a cork, or a locking tab, Suprina (0037)).
Regarding claim 34, Towers in view of Djidjirain in further view of Suprina teaches the apparatus of claim 31, wherein the seal at the opening of the attachment end of the first pod portion is configured to contain a liquid within the pod (the sealing cap 104 is configured to contain the liquid mixer in the pod, Suprina (0041)).
Regarding claim 35, Towers in view of Djidjirain in further view of Suprina teaches the apparatus of claim 31, wherein the seal at the opening of the attachment end of the first pod portion is configured to contain pressure of the contents within the pod (the sealing cap 104 is configured to contain ingredient 108 that can be a pressurized liquid like champagne or carbonated mixer in the pod, Suprina (0041, 0062)).
Regarding claim 36, Towers in view of Djidjirain teaches the apparatus of claim 31, wherein the seal at the opening of the attachment end of the first pod portion is configured to maintain carbonation of the contents of the pod (the mixer may be carbonated beverage to be combined with the contents 108 in the container, Suprina (0062)).
Regarding claim 37, Towers in view of Djidjirain in further view of Suprina teaches the apparatus of claim 31, wherein the contents include a carbonated beverage (the mixer may be carbonated beverage to be combined with the contents 108 in the container, Suprina (0062)). 
Regarding claim 38, Towers in view of Djidjirain in further view of Suprina teaches the apparatus of claim 37, wherein the carbonated beverage includes champagne or other sparkling wine or alcoholic beverage (the nip bottle 904 having a sealing cap 906, a fluid-containing elongated body of liquor or alcoholic spirits sealed within, Suprina (0064)).
Regarding claim 39, Towers in view of Djidjirain in further view of Suprina teaches the apparatus of claim 31, wherein the seal at the opening of the attachment end of the first pod portion is configured to maintain freshness of the contents of the pod (the sealing cap is configured to contain beverages than need continuous carbonation or freshness, such as soda or other mixers, Suprina (0036)).
Response to Arguments
Applicant’s arguments with respect to independent claim(s) 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136.  The examiner can normally be reached on 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761